Citation Nr: 0740732	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-06 778	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for depression. 

3.  Entitlement to service connection for a bipolar disorder. 

4.  Entitlement to service connection for schizoaffective 
disorder. 

5.  Entitlement to service connection for paranoid 
schizophrenia.  

6.  Entitlement to service connection for attention deficit 
disorder (ADD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from June 1981 to 
January 1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 2004 and May 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

The veteran's claims for service connection for PTSD, 
depression, and bulimia, with history of alcohol abuse and 
drug overdose, were denied in a rating decision dated in 
January 2003.  A statement was received from the veteran on 
March 11, 2004, more than one year after the date of 
notification of the denial of service connection.  The 
veteran's statement indicated a desire to "continue to 
claim" service connection for mental illness/depression 
diagnosed as bipolar disorder, schizoaffective disorder, and 
attention deficit disorder (ADD).  She indicated that she was 
dropping her claim for PTSD related to "sexual harassment."  
Her statement also addressed claims for service connection 
for what she characterized as depression with chronic 
bulimia, bipolar disorder, and schizophrenia.  

The RO informed the veteran in writing in May 2004 that her 
March 2004 statement did not represent a timely notice of 
disagreement (NOD), and that if she wished to reopen any of 
the three claims (PTSD, depression, or bulimia, she should so 
inform the RO.  It is apparent from the record that the RO 
thereafter interpreted the veteran's March 2004 statement as 
a new claim for service connection for depression with 
bipolar disorder, schizoaffective disorder, and ADD, and 
denied them as a single issue in a rating decision dated in 
August 2004.  The RO did not address the issue of whether new 
and material evidence had been received to reopen a claim for 
service connection for depression.  In a NOD dated in October 
2004 the veteran appealed the denial of these three claimed 
disabilities, and included PTSD in the NOD, even though PTSD 
had not been addressed in the RO's August 2004 rating 
decision, and despite the fact that she had said she was 
withdrawing her claim of service connection for PTSD in her 
March 2004 statement.  

In February 2005 the veteran perfected an appeal to the three 
issues adjudicated in the RO's August 2004 rating decision 
and January 2005 SOC:  bipolar disorder, schizoaffective 
disorder, and ADD.  

Thereafter, the RO issued supplemental statements of the case 
(SSOCs) in June and September 2005, the latter of which 
included the PTSD issue as a part of the other three other 
issues.  The RO did not address the issue of whether new and 
material evidence had been received to reopen a claim for 
service connection for PTSD.  

A May 2006 rating decision denied service connection for 
schizophrenia.  This rating decision also denied service 
connection for acquired psychiatric disorder (to include 
depression and bulimia with history of alcohol abuse and drug 
overdose), and for PTSD, both of which were denied because 
new and material evidence had not been received to reopen the 
claims.  The Board considers a July 2006 SSOC constructively 
served as a SOC on the PTSD issue.  The veteran perfected her 
appeal of the denial of service connection for schizophrenia 
and PTSD in October 2006.  Thus, the veteran has perfected 
appeals of the six issues as captioned on the title page. 

(Consideration of the appellant's claims for service 
connection for depression, bipolar disorder, schizoaffective 
disorder, paranoid schizophrenia, and ADD is deferred pending 
completion of the development sought in the remand that 
follows the decision below.)


FINDINGS OF FACT

1.  By a January 2003 rating decision, the RO denied service 
connection for PTSD and depression; the veteran did not 
appeal.  

2.  The evidence related to the veteran's PTSD claim that was 
received since the January 2003 rating decision is either 
cumulative or redundant, or does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.  

3.  Some of the evidence received since the January 2003 
rating decision that is related to the claim of service 
connection for depression relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the veteran's claim of service connection for PTSD.  
38 U.S.C.A. §§ 1131, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.303, 3.304, 20.302, 20.1103 (2007).  

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for depression.  
38 U.S.C.A. §§ 1131, 5108; 38 C.F.R. §§ 3.156, 3.303, 3.304, 
20.302, 20.1103.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June, 
August, and September 2002, May 2004, and January and March 
2006.  (Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which [s]he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  Consequently, the Board does not find that the 
late notice under the VCAA requires remand to the RO.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised her of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that she 
submit any evidence she had pertaining to her claims.  She 
also was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The RO 
also provided a statement of the case (SOC) for each issue 
and five supplemental statements of the case (SSOCs) 
reporting the results of its reviews of issues on appeal and 
the text of the relevant portions of the VA regulations.  The 
veteran was specifically apprised of the requirement that new 
and material evidence be received in order to reopen 
previously denied claims and of the evidence needed to 
substantiate the underlying claims.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, Social Security Administration (SSA) records, and 
secured examinations in furtherance of her claims.  VA has no 
duty to inform or assist that was unmet.  

II.  Background

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.1103.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As noted, service connection for PTSD and depression were 
denied in an unappealed rating decision dated in January 
2003.  (Notice of the denial and appellate rights were issued 
January 21, 2003.)  At the time of the denial of these claims 
the evidence of record consisted of the veteran's service 
records; a July 2002 statement from the veteran; the 
veteran's completed PTSD Secondary to Personal Assault 
Stressor Questionnaire; a letter from M.G., M.D.; treatment 
records from Sibley Memorial Hospital from December 1988 
through February 1989, including treatment reports from 
Sibley's B.S., M.D.; treatment notes from D.L., M.D., of the 
National Naval Medical Center at Bethesda, Maryland, dated in 
May and June of 2000; and a letter from the Washington 
Hospital Center.  

The veteran's service medical records (SMRs) show no 
complaints or treatment related to the claimed disabilities.  
Specifically, the SMRs contain no reports of any mental 
disorder, a rape, a claimed suicide attempt, or of bulimia 
while in service.  In the veteran's stressor questionnaire 
she alleged that she was raped by a non-commissioned officer 
(NCO) who was her superior in October 1981, shortly after 
reporting to her first duty station.  In her personal 
statement the veteran averred that after the alleged rape 
occurred she and the NCO were given work assignments that 
kept them apart, and that she then became depressed, began to 
abuse alcohol, and became bulimic.  She averred that she 
attempted suicide the next year, but that the attempt went 
unreported.  She indicated that she began to seek treatment 
for her mental disorder(s) in 1988, more than two years after 
leaving active duty.  

The treatment records that were then of record attested to 
the beginning of treatment late in 1987, including inpatient 
treatment, for what was variously diagnosed as atypical 
bipolar disorder, schizoaffective disorder, affective 
disorder, and borderline personality disorder.  Dr. M.G.'s 
August 2002 letter noted that he had treated the veteran 
beginning in July 2000.  He noted that the veteran reported 
that she had been raped in service, and that this had 
resulted in "all types of difficulties," and that her life 
apparently had been "completely destroyed."  Dr. G. 
diagnosed the veteran with PTSD, chronic paranoid 
schizophrenia, bulimia and anorexia, and mixed personality 
disorder with borderline traits.  

The RO denied service connection for the veteran's claimed 
PTSD, depression, and bulimia because it found no credible 
evidence that the alleged in-service stressor actually 
occurred.  In so finding, the RO noted that the veteran's 
SMRs were completely negative for treatment or complaints 
concerning any psychiatric disorder, to include PTSD, 
depression, drug overdose, alcohol abuse, or any eating 
disorder.  The RO acknowledged the reports in the post-
service medical treatment records that echoed the veteran's 
reported rape, but also noted that the evidence of record was 
not sufficient to establish that the assault took place.  In 
support of this finding, the RO noted that the veteran's 
performance evaluation for the period June 1981 through June 
1982 awarded the highest possible ratings and recommended 
promotion ahead of her peers.  Subsequent evaluations 
remained extremely high and completely favorable, and showed 
that the veteran continued to perform her duties in an 
exemplary manner throughout her remaining time in service.  

Evidence added to the record since the RO's January 2003 
denial of service connection for PTSD and depression consists 
of letters from several medical professionals who have 
treated the veteran, including P.O., M.D., J.S., Licensed 
Independent Social Worker (LISW), P.O, M.D., R.C., M.D., R.L, 
Licensed Professional Counselor (LPC), and J.M., LPC; 
treatment records from the Washington Hospital Center, the 
Spartanburg Regional Healthcare System, and the Carolina 
Center for Behavioral Health; VA treatment records, including 
reports of VA examinations; records from SSA; and statements 
from the veteran's spouse, mother, and sister.  

The statement from the veteran's sister attested that she had 
observed dramatic changes in the veteran after her return 
from her first active duty assignment, and stated that her 
sister had attempted suicide several times because of her 
depression, which the sister wrote, began while overseas.  
The sister expressed that she truly believed that the 
military had contributed to the veteran's emotional state.  
The veteran's mother's July 2004 statement averred that the 
veteran's physical and mental health had dramatically 
deteriorated over the preceding four to five years.  The 
mother opined that the veteran's lack of motivation in her 
high school endeavors should have indicated to recruiters 
that she was ill-prepared for military service.  She 
indicated that the veteran lacked discipline to study, which 
led to her falling behind in class and having to repeat 
classes, and that this embarrassment led to depression, 
withdrawal, bulimia, and dramatic mood swings.  

Statements from social worker J.S. attributed the veteran's 
current schizoaffective disorder and bipolar disorder to the 
in-service rape reported by the veteran.  A statement from 
Dr. P.O. diagnosed major affective disorder, anxiety 
disorder, and eating disorder, and stated that these symptoms 
began in service, pointing out that "this seems to be 
reflected in her history and records of job performance."  

The report of a July 2005 VA examination diagnosed depressive 
disorder, not otherwise specified (NOS), bulimia nervosa, and 
personality disorder, NOS.  The examiner opined that, based 
on the evidence available to him and his examination of the 
veteran, the veteran's "condition" is at least as likely as 
not to have originated in the military as a result of the 
sexual assault that was not reported.  

Also of record is a more recent VA mental disorders 
examination from March 2007.  That examiner, a Ph.D. clinical 
psychologist, diagnosed schizoaffective disorder, depressed, 
and personality disorder, NOS.  Noting that the only record 
of treatment for mental disorders began well after the 
veteran left active duty, this examiner declined to provide 
an opinion as to whether it is at least as likely that any 
diagnosed disability had its origins in service.  He 
concluded instead that he was unable to state that the onset 
of her symptoms occurred while she was in the military 
without resorting to mere speculation.  

In statements from the veteran's spouse, he indicated that he 
met the veteran in February 1983 (15 months after the alleged 
rape occurred), and married her in November of that year.  He 
also stated that he had observed excessive drinking and 
bulimic behavior by the end of 1984.  He indicated that it 
was after that that the veteran had told him that she had 
been raped early in her first tour of duty.  He summarized 
the veteran's medical treatment history and wrote that he 
believed that a dramatic, 36-pound weight loss, a degradation 
in her performance report the year following the alleged 
rape, and evidence of bulimia supported a finding that the 
unreported rape had occurred.  The veteran's spouse also 
submitted several articles discussing eating disorders, 
including bulimia.  He also indicated in testimony that he 
and his wife did not pursue treatment earlier because of the 
potential adverse impact on his own military career.  

In a March 2000 statement from Dr. R.C., he opined that it 
was reasonable to assume that the veteran's psychotic 
disorder, identified as schizophrenia and an eating disorder, 
started while she was in service.  

Another statement from Dr. R.C., dated in December 2006, and 
a March 2007 statement from the veteran's counselor, J.M., 
attribute the veteran's PTSD, schizophrenia, and an eating 
disorder, to her reported in-service rape.  

Medical treatment records reported that treatment of the 
veteran's disabilities began in 1987.  There is considerable 
discussion of the veteran's reported rape, childhood trauma 
at the hands of a brother, and a family history that includes 
emotional difficulties and schizophrenia.  

III.  Analysis

As noted, the Board must determine whether new and material 
evidence has been received in order to reopen the veteran's 
previously denied claims of service connection for PTSD and 
depression.   If the Board finds that no such evidence has 
been received, that is where the analysis must end.  What the 
RO may have determined in that regard is irrelevant, and 
further analysis, beyond consideration of whether the 
evidence received is new and material, is not permitted.  
Here, the Board has determined that new and material evidence 
has not been received adequate to reopen the veteran's PTSD 
service connection claim.

There is voluminous evidence that is new to the record that 
was not in the case file at the time of the RO's January 2003 
denial of service connection for PTSD and depression.  
However, most of the "new" evidence is redundant or 
duplicative of evidence or argument that was already of 
record.  There is no new and material evidence that the 
alleged rape occurred.  The evidence that might suggest that 
a traumatic event might have occurred in service, i.e. mental 
disorders including an eating disorder that began after 
service, the veteran's SMRs and service records, were already 
of record at the time of the RO's January 2003 decision.  
They therefore do not constitute new and material evidence.  
The opinions that link a diagnosis of PTSD to an in-service 
rape necessarily rely on the veteran's own account, and do 
not therefore constitute new and material evidence that the 
alleged in-service rape occurred.  The additional argument 
advanced by the veteran and her spouse in written statements 
and at a personal hearing before the undersigned Veterans Law 
Judge are duplicative of arguments previously advanced, and 
are therefore not new and material evidence.  Examples of 
such arguments are alleged degradation in the veteran's 
military performance and evidence of bulimic activity.  

In sum, there are many reports and opinions received since 
the RO's January 2003 denial of service connection for PTSD 
and depression that support the contention that the veteran's 
current disabilities began in service.  However, none of it 
is new evidence or argument that relates to the unestablished 
fact-an in-service traumatic event alleged to have been a 
rape-that is necessary to substantiate the claim of service 
connection for PTSD.  In other words, it does not raise a 
reasonable possibility of substantiating the underlying 
claim.  Having determined that new and material evidence has 
not been received, the veteran's previously denied claim of 
service connection for PTSD is not reopened.  

The Board notes, however, that some of the newly received 
evidence summarized in the foregoing at least suggests that 
some of the veteran's symptomatology related to her 
previously denied claim for service connection for depression 
may have begun in service.  Specifically, the veteran's 
spouse has testified that he began to see symptoms that could 
be interpreted to be related to depression early in their 
marriage, while she was still on active duty.  Moreover, the 
Board notes the December 2006 statement from Dr. R.C. that it 
was, in his professional opinion, reasonable to assume that 
the veteran's psychotic disorder started while she was on 
active duty, and cited to evidence of bulimia found in the 
veteran's service dental records.  While the veteran's dental 
records were previously of record, this opinion from Dr. R.C. 
connecting the dental evidence to in-service symptomatology 
that could also be evidence of in-service symptoms related to 
a psychotic disability is itself new to the record.  The 
Board finds that this new evidence is material in that it 
relates to an unestablished fact necessary to substantiate 
the claim, i.e., evidence of symptomatology that could be 
related to depression.  As such, this new and material 
evidence raises a reasonable possibility of substantiating 
the claim.   Accordingly, the Board finds that new and 
material evidence has been received sufficient to reopen the 
veteran's previously denied claim of service connection for 
depression.  


ORDER

New and material evidence having not been received to reopen 
the veteran's claim of service connection for PTSD, the 
application to reopen is denied.

New and material evidence to reopen a claim of service 
connection for depression has been received; to this limited 
extent, the appeal is granted.  


REMAND

Having reopened the previously denied claim for service 
connection for depression, the Board will remand for a new VA 
mental disorders examination in order to obtain a medical 
nexus opinion.  Because the Board finds that the remaining 
issues, entitlement to service connection for bipolar 
disorder, schizoaffective disorder, paranoid schizophrenia, 
and ADD, and their symptomatology appear inextricably 
intertwined with the symptomatology associated with the 
depression issue, these issues will also be remanded.  The 
examiner will also be asked to define, as nearly as is 
possible, exactly what the veteran's current mental disorders 
are.  The examiner will then be asked to provide medical 
opinions as to whether it is more likely, at least as likely, 
or not at least as likely that any diagnosed mental disorder 
began while she was in active military service.  

As noted, the March 2007 examiner merely stated that he was 
unable to state that the onset of the veteran's symptoms for 
what the examiner diagnosed as schizoaffective disorder 
occurred while she was in the military without resorting to 
mere speculation.  Such a statement is similar to, but not 
the same as, saying that it is not as likely as not that the 
veteran's symptoms occurred while the veteran was in service.  
Such a statement is not an opinion at all, and is not helpful 
in adjudicating the pending claims.  Hence, the requirement 
on remand is that the examiner provide medical opinions as to 
whether it is more likely, at least as likely, or not at 
least as likely that any diagnosed mental disorder began 
while she was in active military service. 

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The AOJ should arrange for the 
veteran to undergo a VA mental 
disabilities examination by a 
psychiatrist to determine the etiology of 
any current depression, bipolar disorder, 
schizoaffective disorder, paranoid 
schizophrenia, and attention deficit 
disorder.  For each diagnosis, a medical 
opinion should be provided as to the 
etiological association, if any, of the 
diagnosed disability's association to the 
veteran's period of military service.  
Specifically, the examiner should opine, 
based on review of the evidence of record 
and his/her examination of the veteran, 
whether each current mental disability is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) attributable to the veteran's 
period of military service.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  All 
indicated tests should be conducted and 
those reports should be incorporated into 
the examination and associated with the 
claims file.  An opinion should be 
provided for depression, bipolar 
disorder, schizoaffective disorder, 
paranoid schizophrenia, and attention 
deficit disorder.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect her claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).  

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues remaining on 
appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the veteran and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


